DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on May 12, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1 and 11 in the response on 12/17/2021.  No claims have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is method for performing a sales facilitating operation which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold),
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the collection of interrelated assets comprising a plurality of interdependent hardware devices, the plurality of assets comprising tangible assets and intangible assets; 
obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources, the access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the identity access management component ensuring access to resources of the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location; 
performing via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed via a sales facilitation process flow, the sales facilitation process flow comprising a plurality of sales facilitation phases, the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations; and
configuring assets within the complex asset environment based upon the sales facilitation operation, the configuration comprising arranging the tangible assets and the intangible assets to perform the particular purpose.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Identifying assets, obtaining information regarding each asset, and performing sales facilitation operations, and configuring assets recites commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor, bus, and non-transitory computer-readable storage medium embodying computer program code in Claim 11 appears to be just software.  Claims 1 and 11 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer (Claim 1) and/or a processor, bus, and non-transitory computer-readable storage medium embodying computer program code (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0031] about implantation using general purpose or special purpose computing devices (Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claims1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Identifying assets, collecting information related to said assets, and performing a sales operation using the information of the asset recites a concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented method in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor with data bus and non-transitory computer-readable storage medium embodying computer program code for performing a sales facilitating operation in Claim 11 appears to be just software.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)


Response to Arguments
Applicant’s arguments, see remarks (page 8), filed 05/12/2022, with respect to the rejection under 35 U.S.C. § 101 are not persuasive.  The applicant’s arguments (remarks page 8) begin with the position that the claims are directed to a practical application.  The applicants point to the sales facilitation operation via a sales facilitation system for practical application. 

The Examiner is not persuaded.  The claims are not integrated into a practical application because the computer in this instance is merely a tool being used to perform the abstract idea.   Simply applying a computer to the abstract idea is not sufficient to integrate the claims into a practical application.   Further, the steps of the method claim including identifying assets, obtaining information regarding the assets from one or more data sources, performing a sales facilitating operation using the information as part of a process flow, and configuring the assets within the environment is not above concepts performed in the mind which falls into the Mental Processes grouping of abstract ideas. 

The arguments (remarks page 8) also emphasize that the claims set forth improved efficiency of a processor and this improved efficiency of the information handing system.  Further the argument states that since the information handling system is configured to perform a sales facilitation operation the system becomes a specialized computing device configured to perform the sales facilitation operation and not a general-purpose computing device.  Also, the applicants point to the specification where the implementation of the sales operation on the information handing system gives a concrete result of optimizing the performance of the sales operation or process.  Additionally, the applicants argue that it does not correspond to methods of organizing human activity.  

The Examiner does not agree with the Applicants arguments.  First, the argument of improved efficiency for both the processor and information handling system is not apparent from the claim language.  Arguing improved efficiency for a processor is hard to quantify without getting into the details of instruction execution.  Further the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.  In this case the computer is not a significant part and is functioning solely as the mechanism to achieve the solution.  Further, the decision in OIP Technologies Inc. v. Amazon.com, states that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. 

The Applicants also argue that the added limitations of the current amendment to the claims (access module and sales facilitation engine) are elements which amount to significantly more than the judicial exception (remarks pages 8-9). 
The Examiner does not agree with the argument.  Allowing access to a system and said system being used to calculate financial date including return on investment and cost of ownership is insufficient to integrate the exception into a practical application.  The claims are merely allowing the use of a system based on authentication of a user and calculating financial data which entails calculations which can be performed in the mind.  But for the use of a computer system and associated software authorization to access and use a system and perform calculations does not require a computer.  A person can authorize a user to access and use a system without the user of a computer or access software.  The calculations of financial data is merely using mathematical concepts (formulas and equations, and mathematics) to calculate ROI and total cost of ownership.  The computer is merely being used as a tool to perform the otherwise abstract concept. 

Regarding the argument for specialized computing device, the Examiner is not convinced as the computer is a generic device and the sales facilitation system is most likely software instructing the generic computer hardware.  Also, optimizing performance and sales is merely applying an abstract concept of optimization which is generally linked to mathematical concepts and equations or can also be a mental process.  Lastly, the argument against certain methods of organizing human activity is not persuasive as the concept of sales activities and behaviors are one of the sub groups listed under the commercial interactions grouping of abstract ideas related to certain methods of organizing human activity. 

Applicants arguments (remarks page 8) mention that configuring assets based on optimum configuration of assets is configured as a physical operation and operates as interrelated hardware assets which could not be performed in the mind.  
The Examiner disagrees.  There is an entire field of Industrial Engineering, which centers around reviewing, analyzing, and optimizing the functions of factories, including processes, flow, layout, and configurations which is simply what the optimization of corresponding assets equivalent to.  The optimization is part of a human performing part of, or all of the optimization in the mind based on analyzing the production layout, identifying the problems (bottlenecks) and determine a workable solution.  As a result the claims are not found to be patent eligible as alleged by the Applicant. 

The rejection under 35 U.S.C. § 112 has been withdrawn based on the amendments to the claims. 

In summary, the arguments and amendments regarding the rejection under 35 U.S.C. § 101 are not persuasive.  The rejection of the claims under 35 U.S.C. §112 has been withdrawn at this time.  The application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           May 20, 2022